Citation Nr: 1206442	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  05-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

The Board remanded the Veteran's claim in April 2009 and December 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's claim for service connection for a cervical spine disability.

The Veteran contends that his cervical spine disability (arthralgia of the cervical spine) is related to a "crick" in the neck that he developed in service as a result of a right shoulder basketball injury. 

Service medical records, including the Veteran's April 1995 separation examination, are negative for any complaints, diagnoses, or treatment related to the neck or cervical spine.  Those records show that in January 1990, the Veteran was treated for complaints of right shoulder pain following a basketball game in which an opposing player reportedly collided with his arm and "carried it up."  However, he did not complain of any neck pain at that time.  Physical examination revealed discontinuity and pain at the acromio-clavicular joint.  However, X-rays taken at that time revealed no evidence of any significant abnormality, and a right shoulder arthrogram performed the following month was normal.  He subsequently underwent an in-service physical examination in July 1990 in which he reported ongoing right shoulder pain, but did not report any neck pain at that time.  

Private medical records show that in April 2003, the Veteran was injured at work, and in May 2003 and June 2003, he received private treatment for pain in the right side of his neck with symptoms going down his arm to his elbow.  The physician noted that an MRI revealed a ruptured disc and a spur at the C6-7 level I his neck, which was pinching a nerve going to his right upper extremity.  However, it was noted that the appearance of the disc injury was old, and it was not felt that the injury was caused by his work.  Although his symptoms showed up at work, the physician felt that the nature of his neck lesion was such that the condition had to come on over a long period of time.  The Veteran reported that he recalled an old neck injury several years ago.  However, no further detail was offered relating to the prior injury.  No permanent injury was found and the Veteran was discharged.

The Veteran was afforded a VA examination in August 2003 in which he complained of ongoing right shoulder pain, weakness, stiffness, instability, giving way, locking, fatigability, lack of endurance, and neck pain.  The Veteran claimed that those conditions were related to his 1990 in-service basketball injury.  It was noted that while the Veteran had not sought medical treatment for neck pain, he had recently undergone Magnetic Resonance Imaging (MRI) that showed desiccation of the C5, C6, and C7 discs of the cervical spine. 

Physical examination revealed limitation of motion in both the right shoulder and cervical spine.  X-rays of the right shoulder confirmed a diagnosis of degenerative joint disease with loss of function due to pain.  While X-rays of the cervical spine were normal, based on the Veteran's statements, a review of the claims folder, and the physical examination, the examiner diagnosed arthralgia of the cervical spine with loss of function due to pain.  The examiner further noted that, in his opinion, the Veteran's neck condition was at least as likely as not related to the shoulder injury.  However, the examiner did not specifically comment as to whether either disability was related to service.  Nor did the examiner provide any rationale for the conclusion that the Veteran's neck condition was at least as likely as not related to the shoulder injury.

Thereafter, VA treatment records show a complaint of long standing neck pain in December 2003.  The Veteran reported that his symptoms were worse with significant weight bearing early in the morning and seemed to improve throughout the course of the day.  It was noted that an MRI revealed a herniated cervical disc at C6-7 with encroachment/mild compression of the C7 nerve root, and narrowing of the C6-7 neuro foramina.  Subsequent VA medical records dated from January 2004 to June 2009 are negative for complaints or clinical findings related to the neck or cervical spine.  In May 2005, the Veteran complained of right sided back pain and right shoulder pain over a year ago.  However, he did not indicate current neck pain, and physical examination focused on the low back.  

Pursuant to a Board remand, the Veteran was afforded a VA examination in July 2009 in which he complained of right shoulder pain and stiffness, and pain and stiffness at the base of the neck.  The Veteran reported that since he sustained injury to his shoulder in 1990, he had associated pain and felt as though he had a "crick" in his neck at the right base of the neck.  He also reported a "popping" sensation at times low in the neck, and stiffness most mornings.  His pain occurred daily and was described as sharp.  Regarding current treatment, the Veteran reported the use of nonsteroidal anti-inflammatories and a heating pad as needed.

Physical examination of the cervical spine revealed guarding bilaterally, pain with motion on the right, and tenderness on the right.  The examination report shows that although thoracolumbar range of motion testing was performed, the Veteran's cervical spine range of motion was not tested.  Nor does it appear that any x-rays of the cervical spine were taken.  Nevertheless, the examiner diagnosed mild degenerative disc disease of the cervical spine.  The examiner further noted that, in his opinion, the Veteran's cervical spine disorder was less likely as not caused by or a result of the shoulder injury in service.  In support of that conclusion, the examiner noted that the mildness of the single disc area degeneration was not consistent with an injury of a remote nature to be associated with the in-service right shoulder injury.  However, the examiner did not include an opinion as to whether the Veteran's cervical spine disability was aggravated by his service-connected right shoulder disability.

VA medical records thereafter, dated from July 2009 to October 2010 show periodic complaints of shoulder pain, but are negative for complaints or clinical findings related to the cervical spine.

Pursuant to the Board's December 2010 remand, the Veteran was scheduled for another VA examination to address the etiology of his cervical spine condition.  Initially, the examiner who performed the July 2009 examination offered a February 2011 opinion that the Veteran's cervical spine disorder was not caused by or a result of his service-connected right shoulder disorder.  In support of that opinion, the examiner referred to the opinions offered in the July 2009 VA examination and added that it was highly unlikely that any sort of shoulder injury or disorder could cause a cervical spine injury or disorder such as seen in the Veteran.  Instead, the examiner felt that the reverse would be much more likely, if the actual injury was to the neck and not the shoulder.  Therefore, the examiner concluded that the Veteran's cervical spine disorder was neither caused nor aggravated by the service-connected shoulder injury.  The examiner found that additional examination of the Veteran was not needed.  However, the examiner provided no rationale for the portion of the opinion indicating that the Veteran's cervical spine condition was not aggravated by his right shoulder disability.

Subsequent VA medical records show a complaint of right shoulder pain in May 2011, and a complaint of pain in the neck area on the right side radiating to the shoulder in August 2011.  Specifically in August 2011, the Veteran reported that he had experienced pain in his neck since 2003 but never had problems before so he did not mention it earlier.  Subsequent EMG testing in September 2011 was within normal limits and revealed no evidence of neuropathy or cervical radiculopathy.

In October 2011, the RO found that, pursuant to the Board's prior remand directives, the Veteran required examination and that the February 2011 opinion alone was insufficient to satisfy its duty to assist.  

In December 2011, the Veteran underwent additional VA examination during which he reported daily mild neck pain with stiffness and radiation down to the right hand.  He also experienced intermittent severe pain with quick movements.  Regarding current treatment, he took ibuprofen without relief.   The Veteran reported his in-service right shoulder injury and denied receiving any treatment in service for his neck.  However, he believed that he injured his neck at the same time he injured his right shoulder.  The examiner noted a previous diagnosis of cervical spine degenerative disc disease.

Physical examination revealed limited range of motion of the cervical spine with objective evidence of pain with motion.  There was also evidence of tenderness or pain to palpation of the cervical spine.  The examiner noted symptoms of radiculopathy in the right upper extremity, including moderate pain and paresthesias and mild numbness, but simultaneously noted that neither upper extremity was affected by radiculopathy.  It was also noted that x-rays of the cervical spine documented arthritis.  The examiner then opined that the Veteran's claimed cervical spine condition was less likely than not incurred in or caused by his claimed in-service injury.  In support of that conclusion, the examiner noted a normal spine examination and an absence of complaints of chronic neck pain in the service medical record.  Additionally, the examiner found probative that the first evidence of neck pain was not until 2003.  Finally, the examiner found that the Veteran's current cervical spine imaging showed degenerative disease that was not likely related to the Veteran's right shoulder injury.  However, the examiner did not specifically comment as to whether the Veteran's cervical spine disability was aggravated by his service-connected right shoulder disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79   (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination). 

In view of the right shoulder injury documented in the service medical records, the June 2003 private finding that the Veteran's neck disability appeared to be from an old injury, the August 2003 VA opinion that the Veteran's neck disability was at least as likely as not related to the shoulder injury, and the current diagnosis of degenerative disc disease of the cervical spine, it remains unclear to the Board whether the Veteran's cervical spine condition was caused or aggravated by his service-connected right shoulder disability, was caused or aggravated during his period of active duty, or is otherwise related to his service. 

The Board recognizes that the Veteran has already undergone several VA examinations with respect to his cervical spine claim.  Nevertheless, the Board observes that the August 2003 VA examiner did not address whether the Veteran's currently diagnosed cervical spine disability was related to any aspect of his military service and did not provide any rationale for the opinion relating the cervical spine disability to the right shoulder injury.  Thus, that VA examiner's opinion is insufficient for the purpose of determining whether the Veteran's cervical spine is service-related or related to his right shoulder disability.  Moreover, the July 2009 and December 2011 VA examiners did not provide an opinion regarding aggravation of the Veteran's cervical spine disability by his right shoulder disability, and, although the February 2011 examiner opined against aggravation, no rationale was provided for that opinion.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Additionally, the Board notes that none of the VA examiners have addressed the June 2003 private physician's finding that the Veteran had a ruptured cervical disc that was due to an old injury, the December 2003 notation in the VA medical records of long standing neck pain, or the August 2003 VA examiner's positive opinion regarding a nexus between the Veteran's cervical spine disability and his right shoulder disability.  Thus, the Board finds that the July 2009, February 2011, and December 2011 VA examiners' opinions are not probative for the purpose of determining whether the Veteran's currently diagnosed cervical spine disability was caused or aggravated by his right shoulder disability or his period of active service. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Because no VA examiner has yet provided an adequate opinion as to whether the Veteran's cervical spine disability was incurred in or permanently aggravated during his period of active duty, is otherwise related to service, or was caused by or aggravated by his service-connected right shoulder disability, the Board finds that an additional VA examination and etiological opinion is warranted to fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a different specialist than the examiners who conducted the July 2009, February 2011, and December 2011 VA examinations, for the purpose of ascertaining the etiology of his currently diagnosed cervical spine disability.  Any indicated tests should be accomplished.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should reconcile any opinion expressed with all pertinent evidence of record, including the June 2003 private medical finding that the Veteran's cervical spine condition was consistent with an old neck injury; the December 2003 complaint of long standing neck pain; the August 2003, July 2009, February 2011, and December 2011 VA examination reports; and, the Veteran's in-service basketball injury to the right shoulder.  The examiner should also consider the Veteran's lay statements regarding feeling like he has had a "crick" in his neck since the in-service injury, and any other clinical and lay evidence regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).  Specifically, the VA examiner should provide an opinion that addresses the following: 

a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical spine disability was caused or aggravated beyond its normal progression in service, including as result of a basketball incident that caused injury to the Veteran's right shoulder in service.

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical spine disability was caused by the service-connected right shoulder disability.

c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical spine disability was aggravated beyond the natural progression of the disorder by the service-connected right shoulder disability.  Please provide a complete rationale for the opinion.

c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical spine disability is related to any other aspect of his military service. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


